Citation Nr: 0123823	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-15 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder (claimed as incurred or aggravated during active 
military service).  

2.  Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to or aggravated by, service-
connected right shoulder disorder.  

3.  Entitlement to an increased rating for lumbosacral 
intervertebral disc disease (IVDS) with degenerative changes, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from September 1976 to June 
1986.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

During an appeal from a January 1987 rating action which 
denied service connection for bilateral shoulder disorders as 
not incurred or aggravated during military service, the 
Substantive Appeal, VA Form 9 stated "No rating for left 
shoulder" and, at a July 1988 RO hearing it was agreed that 
the appeal was limited to service-connection for a right 
shoulder disorder, claimed as due to inservice trauma.  
Subsequently, a November 1988 rating action granted service 
connection for a right shoulder disorder and this was 
considered to be a full grant of the benefit sought on 
appeal.  Thus, the January 1987 RO denial of service 
connection for a left shoulder disorder is final.  At a June 
1993 RO hearing it was asserted that there was clear and 
unmistakable error (CUE) in that January 1987 denial and that 
matter was addressed in an October 1993 Supplemental 
Statement of the Case (SSOC).  The cover letter thereto 
informed the veteran that he was required to perfect an 
appeal as to any new issue (e.g., the CUE claim) by 
responding within 60 days.  However, there was no response 
within that time frame and, thus, that matter has not been 
perfected for appellate review.  

REMAND

In February 1992, the veteran claimed service connection for 
a left shoulder disorder, alleging that due to the inservice 
right shoulder injury, he overcompensated by using his left 
shoulder excessively and this continued after military 
service and that his current left shoulder disorder was "as 
a direct result of my [service-connected] right shoulder."  
An August 1992 rating action denied reopening of the prior 
left shoulder claim (based on alleged incurrence or 
aggravation) and denied secondary service connection.  The 
September 1992 Notice of Disagreement (NOD) addressed 
secondary service connection and it is clear that during this 
appeal the veteran has, essentially, sought both to reopen 
the prior left shoulder claim (based on inservice incurrence 
or aggravation) and sought service connection on the new 
grounds of secondary service connection or secondary 
aggravation (explained below).  

In April 1997 the Board denied an earlier effective date for 
a 40 percent rating for the veteran's service-connected low 
back disorder and remanded the issues of an increased rating 
for that disorder and also the application to reopen the 
previously disallowed left shoulder claim.  Without actually 
separating the issues, it was specifically pointed out that 
the veteran was also seeking secondary service connection and 
what may be described as secondary aggravation (aggravation 
of a nonservice-connected disability by a service-connected 
disorder, under Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc)).  The Board remanded the claim of secondary 
service connection or secondary aggravation for a VA 
examination to obtain an opinion as to the etiology of any 
current left shoulder disorder.  The application to reopen 
the previously denied claim, based on incurrence or 
aggravation, was not addressed.  

A May 2001 SSOC stated that the April 1997 Board remand had 
held, in substance, that "unfavorable" evidence did 
constitute new and material evidence to reopen the 
previously disallowed left shoulder claim (based on 
incurrence or aggravation) and then denied that claim on a 
de novo basis and also continued the denial of an increased 
rating for the low back disorder.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

Here, because of procedural confusion, the RO has improperly 
concluded that the Board reopened the prior January 1987 
disallowed claim (which was based on a claim of incurrence 
or aggravation).  The Board takes this opportunity to note 
that, with respect to the left shoulder, two different 
matters must be separately adjudicated.  First, whether 
there is new and material evidence to reopen the previously 
denied claim that a left shoulder disorder was incurred or 
aggravated during military service and, second, de novo 
adjudication of the separate claim of service connection for 
a left shoulder disorder as secondary or as aggravated by 
the service-connected right shoulder disorder.  

Previously, the duty to assist in developing the evidence did 
not attached until new and material evidence had been 
submitted and it was also determined, after reopening, that 
the claim was well grounded.  See Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998)) and Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  

However, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) became effective on November 9, 2000 and 
among other things, eliminated the concept of a well-grounded 
claim and redefined the VA obligation with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or pending at the VCAA enactment.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as provided otherwise, the new regulations 
are effective November 9, 2000 (those addressing reopening of 
a prior disallowance are effective the date of publication on 
August 29, 2001).  

In addition to eliminating the requirement of submitting 
evidence of a well grounded claim under 38 U.S.C.A. 
§ 5107(a), the VCAA and implementing regulations also require 
VA to assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which, if any, VA will attempt to obtain.  

In this case, in April 2001 the RO wrote the veteran 
explaining the effect of the VCAA; however, the implementing 
regulations have not been applied or explained in this case.  

While the veteran's representative reported in May 2000 that 
the veteran did not wish, and would not report, for a VA 
examination, his representative later reported in March 2001 
that full compliance with the VCAA was requested.  

With respect to reopening a previously denied claim pursuant 
to the VCAA, 38 C.F.R. § 3.156(a) was revised to redefine new 
and material evidence as evidence that is new (not previously 
submitted) and material (related to an unestablished fact 
necessary to substantiate a claim) that it neither cumulative 
nor redundant of evidence on file at the time of the last 
denial and which raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
Also, the new provisions at provisions of 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3) apply to applications to 
reopen a claims and require VA assistance, in reopening, by 
obtaining records not in the custody of a Federal department 
or agency (§ 3.159(c)(1)) and in the custody of a Federal 
department or agency (§ 3.159 (c)(2)) as well as obtaining 
records in compensation claims (§ 3.159 (c)(2)) but 38 C.F.R. 
§ 3.159(c)(4)(iii) states that the provisions of 38 C.F.R. 
§ 3.159(c)(4) (providing medical examinations or obtaining 
medical opinions) apply to reopening a previously disallowed 
claim only if new and material evidence is presented.  
However, all of these amended regulations were made effective 
only as of the date of publication and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  They do not apply in this case 
because the application to reopen the previously denied claim 
was received prior to August 29, 2001.  

However, the other provisions are effective to all claims 
filed or pending as of November 9, 2000.  Thus, the new 
regulations do apply to the new claim for service connection 
for a left shoulder as secondary to or aggravated by the 
service-connected right shoulder disorder.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Here, in a September 1993 statement the veteran reported that 
"OPM" was "considering a disability retirement base [sic] 
on the same injuries as is the VA" except for hip 
disabilities, but in a September 1994 statement he indicated 
that he had filed with "OWCP" for "the left shoulder 
only."  However, documents dated in November 1992 and 
December 1993 from the U.S. Department of Labor suggest he 
was to receive some form of compensation for disability of 
both shoulders and the document dated in November 1992 
indicated that he apparently sustained some kind of on-the-
job injury in February 1992.  It is unclear whether this was 
an injury of one or both shoulders but this matter should be 
clarified by obtaining these records.  

Opinions were obtained during a VA examination was conducted 
in December 1997 as to the etiology of the left shoulder 
disability.  However, because this remand may result in 
obtaining new evidence, another VA examination should be 
conducted which considers all such new evidence.  

Accordingly, the case is remanded for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) are 
fully complied with and satisfied, to 
include contacting the appellant and 
requesting that he provide as much 
information as possible concerning all 
postservice private and VA treatment, 
evaluation, observation, and 
hospitalization for left shoulder and low 
back disability since discharge from 
military service.  

He should be requested to sign the 
appropriate releases. 

2.  The RO should then obtain all VA and 
private medical records so specified which 
are not already on file.  

These should also include all records 
pertaining to any Workman Compensation 
claim or disability retirement (referred 
to above), to include all underlying 
medical records used in reaching any 
determination with respect to any such 
claim(s).  

Any records received should be associated 
with the claims folder.  If not obtained, 
the RO should ensure compliance with the 
new statutory amendments governing the 
assistance to be lent to claimants.   

3.  Because additional evidence will 
presumably be received (since the December 
1997 VA examination as to the claim for 
secondary service connection or secondary 
aggravation) the veteran should be 
afforded another VA examination to 
determine the nature and etiology of any 
left shoulder disorder he may now have.  

The examiner should be requested to render 
a diagnosis or opinion as to whether any 
disorder of the left shoulder that the 
veteran may now have is proximately due to 
or the result of his service-connected 
right shoulder disorder or has increased 
in severity due to the service-connected 
right shoulder disorder.  All diagnoses 
and opinions should be expressed in terms 
of probability, e.g., is it more likely 
than not that the claimed relationship 
exists.  

The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner, and a notation 
to the effect that this record review took 
place should be included in the 
examination report.  All necessary testing 
should be conducted. 

4.  If deemed necessary by the RO, 
development should include providing a VA 
medical examination for the purpose of 
determining the extent and severity of the 
veteran's service-connected low back 
disorder.  

The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include X-rays, should be 
conducted.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  If 
the examiner finds that it is not feasible 
to answer a particular question or follow 
a particular instruction, he or she should 
so indicate and provide an explanation. 

(i)  The examiner should be asked to state 
the ranges of motion of the veteran's 
lumbar spine in degrees. 

(ii)  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back disorder; and, 
if feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination. 

(iii)  The examiner should be asked to 
express an opinion as to whether pain in 
the lumbosacral spine or low back could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups. 

(iv)  The examiner should state whether 
the veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes, and the total duration of any of 
those episodes. 

(v)  The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-connected 
low back disorder.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
positive neurological finding.  

5.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be warranted to comply with 
the notification and duty to assist 
requirements of the VCAA.

6.  Then, the RO should readjudicate the 
following issues: 

(a)  Whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a left shoulder 
disorder claimed as incurred in or 
aggravated during active service.  

(b)  Entitlement to service connection for 
a left shoulder disorder, claimed as 
secondary to or aggravated by the service-
connected right shoulder disorder.  

(c)  Entitlement to an increased rating 
for lumbosacral IVDS with degenerative 
changes.  

If the benefits sought are not granted to 
the veteran's satisfaction, the veteran 
and his representative should be provided 
with an SSOC and afforded an appropriate 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); however, the veteran is advised that failure to 
cooperate by reporting for scheduled examinations may result 
in the denial of the higher rating claim.  38 C.F.R. § 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


